DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 5/31/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiao et al (US 2005/0072114 A1) in view of Bauxite: The Principal Ore of Aluminum (2017).
Regarding claims 13, 16, and 19, Shiao teaches a roofing shingle comprising a substrate defining an upper surface (i.e., asphalt substrate or shingle); a plurality of granules (i.e., inert based particles)  disposed on the upper surface of the substrate, the granules comprising a naturally occurring material (e.g. a rock or silica sand and/or quartz), ; and a geopolymer-based ceramic coating (i.e., fired clay comprising aluminosilicate and pigments) disposed around the bauxite substrate; wherein the geopolymer-based ceramic coating comprises a plurality of geopolymer-based layers (para 4, 50-53, 59-66, 80, 96; figs 2-4).
Bauxite: The Principal Ore of Aluminum teaches that bauxite is a rock (i.e., naturally occurring and therefore having a non-homogeneous stratum) which in part comprises quartz (page 1). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the bauxite of Bauxite: The Principal Ore of Aluminum for the naturally occurring material of Shiao, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claim 14, Shiao teaches the granules have a particle size in a range of 0.4 mm (400 microns) and 2.4 (2500 microns) (para 50), which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the range of the instant claim.
Regarding claim 15, Shiao teaches examples wherein the granules have solar reflectance of 23.5 % and 31.0% (para 103-104) which lie within the minimum range of the instant claim.
Regarding claim 17, Shiao teaches the coated particles may have an L* value less than 45 (para 20), which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the range of the instant claim. 
Regarding claim 20, Shiao teaches the roofing shingle should have a solar reflectance of greater than 25% (para 96). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shiao and Bauxite as applied to claim 13 above, and further in view of Lante et al (US 2018/0186694 A1).
Shiao as modified by Bauxite teaches the roofing granule of claim 13. Shiao further teaches the mineral particles may be made the proper size through a series of quarrying, crushing, and screening operations (para 50) which would have resulted in a coarse or porous substrate (i.e., the bauxite substrate has a plurality of pores).
	Shiao as modified by Bauxite fails to teach wherein the plurality of pores are filled with a first layer and essentially free of a second layer.
	Lante teaches using fired aluminosilicate coatings on roofing granules to minimize the porosity on the outside of the granules for improved stain resistance; wherein the plurality of pores is filled with the first layer and essentially free of the second layer. (para 52, 54-56, 92-93, 96, 105; fig 3).
	Therefore, it would have been obvious to combine the roofing granules of Lante with the roofing granules of Shiao as modified by Bauxite for roofing granules with improved stain resistance.
Response to Arguments
Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive.
Applicant contends that the office has provided no teaching that bauxite is a known equivalent for a natural material in a roofing tile. This is not persuasive. 
Shiao teaches the granules comprising a naturally occurring material (e.g. a rock or silica sand and/or quartz) (para 4, para 50-53). Bauxite: The Principal Ore of Aluminum teaches that bauxite is a rock (i.e., naturally occurring and therefore having a non-homogeneous stratum) which in part comprises quartz (page 1). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the bauxite of Bauxite: The Principal Ore of Aluminum for the naturally occurring material or rock and/or quartz of Shiao, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07). The Applicant is reminded that "[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle" (MPEP § 2144.07).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783